Citation Nr: 0408973	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for right knee, retropatellar pain syndrome, currently rated 
as 10 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for left knee, retropatellar pain syndrome, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from June 1992 to June 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
in connection with a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran was scheduled to appear at a personal hearing in July 
2003.  He did not appear for the hearing and the record 
suggests that he withdrew his hearing request.

The record reflects that the veteran had initiated an appeal 
from an August 2000 rating decision which denied various 
issues (including service connection for bilateral knee 
disabilities).  Although a statement of the case was issued 
with regard to the other issues in July 2002, a substantive 
appeal addressing these issues was never received.  
Accordingly, the issues addressed in the August 2000 rating 
decision are not in appellate status.  See generally 38 
U.S.C.A. 38 U.S.C.A. § 7105 (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran's attention is 
directed to paragraph number 3 of this remand with regard to 
the need for him to file a timely substantive appeal in 
response to the statement of the case which the Board is 
directing the RO to issue with regard to the two knee rating 
issues.


REMAND

The June 2002 Decision Review Officer (DRO) decision (in 
part) granted service connection for right knee -
retropatellar pain syndrome, evaluated as 0 percent effective 
June 9, 1998 and an evaluation of 10 percent was assigned 
from March 6, 2002; the DRO decision also granted service 
connection for left knee retropatellar pain syndrome, 
evaluated as 0 percent effective June 9, 1998 and an 
evaluation of 10 percent was assigned from March 6, 2002.  
This action constituted a full grant of the benefits sought 
at that time (service connection) as to both knee disorders.  

However, in an August 2002 written communication, the veteran 
voiced disagreement with the rating assigned for the knee 
disabilities.  The August 2002 communication was a notice of 
disagreement as to rating issues.  However, it does not 
appear that a statement of the case was furnished to the 
veteran with regard to these two issues.  The Board notes 
that a statement of the case issued in July 2002 in 
connection with an appeal from an August 2000 rating decision 
did not address the knee issues.  

In sum, the veteran has not been issued a statement of the 
case addressing the issues of higher ratings for his now 
service-connected knee disabilities.  See 38 C.F.R. 
38 U.S.C.A. § 19.26 (2003).  While in the past the Board 
would refer such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that the proper procedure is to remand 
the case to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that the veteran's representative 
asserted in a March 2004 brief that the veteran's knee 
disorders have increased in severity since his last VA 
examination in March 2002.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his knee rating claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service-connected knee disabilities.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All medically indicated 
special tests, including x-rays, should 
be conducted.  Range of motion of the 
knees should be clearly reported as well 
as whether there is evidence of 
additional functional loss (in degrees) 
due to pain, fatigue, incoordination or 
weakness.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if higher 
ratings for each knee are warranted.  The 
veteran and his representative should be 
furnished an appropriate statement of the 
case and furnished notice of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal as 
to the knee rating issues.  Only if he 
does file a timely substantive appeal, 
should the case be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




